Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of October 7,
2013 by and between PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (the
“Company”), and Robert Kraut, a resident of the state of Texas (Executive”).

 

RECITALS

 

A.                                    The Executive has been offered the
position of Senior Vice President, Chief Marketing Officer of the Company.

 

B.                                    The Company desires to employ Executive,
and Executive wishes to be employed as Senior Vice President, Chief Marketing
Officer of the Company, to be governed by the terms and conditions set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

 

1.                                      Effective Date.  The terms and
conditions of Executive’s employment hereunder shall become effective upon
October 7, 2013 (the “Effective Date”).

 

2.                                      Employment.  Subject to all the terms
and conditions of this Agreement, Executive’s period of employment under this
Agreement shall be the period commencing on the Effective Date and ending on
October 7, 2016 (the “Third Anniversary Date”), which term, unless otherwise
agreed to by the parties, shall be extended on the Third Anniversary Date and on
each anniversary of that date thereafter, for a period of one year (which term
together with such extensions, if any, shall be hereinafter defined as the
“Term”), unless the Executive’s employment terminates earlier in accordance with
Section 9 hereof.  Either party may elect not to renew the Agreement by
providing written notice to the other party at least sixty (60) days prior to
the expiration of the Term.  Thereafter, if Executive continues in the employ of
the Company, the employment relationship shall continue to be at will,
terminable by either Executive or the Company at any time and for any reason,
with or without cause, and subject to such terms and conditions established by
the Company from time to time.

 

3.                                      Position and Duties.

 

(a)                                 Employment with the Company.  Executive
shall be employed as the Senior Vice President, Chief Marketing Officer of the
Company, and/or such other titles as the Company reasonably may designate, and
shall perform such duties and responsibilities as the Company shall reasonably
assign to Executive from time to time, including duties and responsibilities
relating to the Company’s wholly-owned and partially owned subsidiaries and
other affiliates.

 

(b)                                 Performance of Duties and Responsibilities. 
Executive shall serve the Company faithfully and to the best of Executive’s
ability and shall devote full working time, attention and efforts to the
business of the Company during Executive’s employment with the Company
hereunder. While Executive is employed by the Company during the Term, Executive
shall report to the Chief Executive Officer of the Company or to such other
person as designated by the Chief Executive Officer or the Board

 

--------------------------------------------------------------------------------


 

of Directors of the Company (the “Board”). Executive hereby represents and
confirms that Executive is under no contractual or legal commitments that would
prevent Executive from fulfilling Executive’s duties and responsibilities as set
forth in this Agreement. During Executive’s employment with the Company,
Executive shall not accept other employment or engage in other material business
activity, except as may be approved in writing by the Board. Executive may
participate in charitable activities and personal investment activities to a
reasonable extent, and Executive may serve as a director of business
organizations as approved by the Board, so long as such activities and
directorships do not interfere with the performance of Executive’s duties and
responsibilities hereunder.

 

4. Compensation.

 

(a)                                 Base Salary. As of the Effective Date, the
Company shall pay to Executive an annual base salary at the rate of Three
Hundred Fifty Thousand ($350,000) per year, less deductions and withholdings,
which base salary shall be paid in accordance with the Company’s normal payroll
policies and procedures. Executive’s base salary shall be reviewed on an annual
basis by the Compensation Committee of the Board, at the same time and in the
same manner as compensation is reviewed by the Compensation Committee for other
officers of the Company generally, to determine whether it should be increased.

 

(b)                                 Incentive Bonus and Equity Awards. 
Executive shall be entitled to participate in such incentive-based compensation
plans or equity-based compensation plans of the Company and its affiliates in
effect from time to time for executives of the Company, and as approved by and
at the discretion of the Compensation Committee.

 

In the event of a termination of Executive’s Employment by the Company other
than for Cause (as defined below), and contingent upon Executive’s execution of
a full release of claims in the manner set forth in Section 10(g), all options
and other equity awards, other than performance-based awards (which shall be
governed by the terms of the applicable award agreement)  granted under any
stock option and stock incentive plans of the Company that are outstanding as of
the date of termination shall be credited with an additional 6 months of Service
(as defined in the Company’s 2011 Omnibus Incentive Plan, referred to herein as
the “Plan”) for purposes of vesting in such award. Except as specifically set
forth herein, all equity awards held by Executive shall continue to be governed
by the applicable plan and award agreements, including with respect to Corporate
Transactions (as defined in the Plan) and post-termination exercisability of
awards.

 

(c)                              Benefits.  Executive shall be entitled to
participate in all employee benefit plans and programs of the Company that are
available to executive officers generally to the extent that Executive meets the
eligibility requirements for each individual plan or program. The Company
provides no assurance as to the adoption or continuance of any particular
employee benefit plan or program, and Executive’s participation in any such plan
or program shall be subject to the provisions, rules and regulations applicable
thereto.

 

(d)                                 Expenses.  The Company shall reimburse
Executive for all reasonable and necessary out-of-pocket business, travel and
entertainment expenses incurred by Executive in the performance of Executive’s
duties and responsibilities hereunder, subject to the Company’s normal policies
and procedures for expenses, expense verification and documentation.

 

(e)                                  Vacations and Holidays.  Executive shall be
entitled to such vacation and holiday benefits as provided to officers
generally, as the Company establishes by policy from time to time.  Executive
shall coordinate Executive’s vacation schedule with the Company so as not to
impose an undue burden on the Company.

 

2

--------------------------------------------------------------------------------


 

5.                                      Affiliated Entities.  As used in this
Agreement, “Company” shall include the Company and each corporation, limited
liability company, partnership, or other entity that is controlled by the
Company, or is under common control with the Company (in each case “control”
meaning the direct or indirect ownership of 50% or more of all outstanding
equity interests), provided, however, that the Executive’s title need not be
identical for each of the affiliated entities nor the same as that for the
Company.

 

6.                                      Confidential Information and Other
Agreements. Executive agrees to abide by the terms of any and all agreements and
obligations to the Company regarding confidentiality, including but not limited
to any offer letter, Code of Ethics provision, policy, or the Executive’s
October 8, 2013 Confidentiality, Non-Disparagement and Dispute Resolution
Agreement, all the terms of which are reiterated and incorporated by reference
herein, and any successor agreements of similar nature executed by Executive
from time to time.

 

7.                                      Noncompetition Covenant. Executive
agrees to abide by the terms of Executive’s October 8, 2013 Confidentiality and
Non-Competition Agreement, which is reiterated and incorporated by reference
herein, and any successor agreements of similar nature executed by Executive
from time to time.

 

8.                                      Intellectual Property.

 

(a)                                 Disclosure and Assignment.  As of the
Effective Date, Executive hereby transfers and assigns to the Company (or its
designee) all right, title, and interest of Executive in and to every idea,
concept, invention, trade secret and improvement (whether patented, patentable
or not) conceived or reduced to practice by Executive whether solely or in
collaboration with others while Executive is employed by the Company, whether or
not conceived or reduced to practice during the regular hours of Executive’s
employment (collectively, “Creations”) and all copyrighted or copyrightable
matter created by Executive whether solely or in collaboration with others
Executive he is employed by the Company that relates to the Company’s business
(collectively, “Works”) whether or not created during the regular hours of
Executive’s employment. Executive shall communicate promptly and disclose to the
Company, in such form as the Company may request, all information, details, and
data pertaining to each Work and Creation. Every copyrightable Work, regardless
of whether copyright protection is sought or preserved by the Company, shall be
a “work made for hire” as defined in 17 U.S.C. § 101, and the Company shall own
all rights in and to such matter throughout the world, without the payment of
any royalty or other consideration to Executive or anyone claiming through
Executive.

 

(b)                                 Trademarks.  All right, title, and interest
in and to any and all trademarks, trade names, service marks, and logos adopted,
used, or considered for use by the Company during Executive’s employment
(whether or not developed by Executive) to identify the Company’s business or
other goods or services (collectively, the “Marks”), together with the goodwill
appurtenant thereto, and all other materials, ideas, or other property
conceived, created, developed, adopted, or improved by Executive solely or
jointly during Executive’s employment by the Company and relating to its
business shall be owned exclusively by the Company. Executive shall not have,
and will not claim to have, any right, title, or interest of any kind in or to
the Marks or such other property.

 

(c)                                  Documentation.  Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
documents as the Company may request to permit the Company (or its designee) to
file and prosecute, defend and enforce such registration applications and other
documents it deems useful to protect or enforce its rights hereunder.

 

3

--------------------------------------------------------------------------------


 

9.                                      Termination of Employment.

 

(a)                                 Executive’s employment with the Company
shall terminate immediately upon:

 

(i)  Executive’s receipt of written notice from the Company of the termination
of Executive’s employment;

 

(ii)  The Company’s receipt of Executive’s written or oral resignation from the
Company;

 

(iii)   Executive’s Disability (as defined in the Plan); or

 

(iv)  Executive’s death.

 

(b)                                 The date upon which Executive’s termination
of employment with the Company occurs shall be the “Termination Date.”

 

10.                               Payments upon Termination of Employment.

 

(a)                                 If Executive’s employment with the Company
is terminated by reason of:

 

(i)  Executive’s abandonment of Executive’s employment or Executive’s
resignation for any reason (whether or not such resignation is set forth in
writing or otherwise communicated to the Company);

 

(ii)  termination of Executive’s employment by the Company for Cause (as defined
below); or

 

(iii)  termination of Executive’s employment by the Company without Cause
following expiration of the Term;

 

the Company shall pay to Executive his or her then-current base salary through
the Termination Date and any and all other benefits to which Executive may be
entitled under any applicable Company policy, plan or procedure (without
duplication of benefits).

 

(b)                                 Except in the case of a Change in Control,
which is governed by Section 10(c) below, if Executive’s employment with the
Company is terminated by the Company pursuant to Section 9(a)(i) effective prior
to the expiration of the Term for any reason other than for Cause (as defined
below), then the Company shall pay to Executive, subject to Section 10(g) of
this Agreement and in addition to the consideration described in
Section 4(b) above, the following amounts:

 

(i)    Executive’s then-current base salary through the Termination Date;

 

(ii)  pro rata portions of any quarterly and annual non-equity bonus payouts
under any non-equity incentive-based compensation plans then in effect (provided
that any applicable performance measures are achieved); and

 

(iii)  the amount of Executive’s then current base salary that Executive would
have received from the Termination Date through the date that is nine months
following such Termination Date.

 

Any amount payable to Executive pursuant to Section 10(b)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive by the Company in
the same periodic installments in accordance with the Company’s regular payroll
practices commencing on the first normal payroll date of

 

4

--------------------------------------------------------------------------------


 

the Company following the expiration of all applicable rescission periods
provided by law. Any amount payable to Executive pursuant to
Section 10(b)(ii) shall be subject to deductions and withholdings and shall be
paid to Executive by the Company in the same manner and at the same time that
incentive bonus payments are made to current employees of the Company, but no
earlier than the first normal payroll date of the Company following the
expiration of all applicable rescission periods provided by law and no later
than March 15th of the year following the year in which the Termination Date
occurs.

 

(c)                                  If Executive’s employment is terminated by
the Company without Cause following a Change in Control as defined in this
Agreement and before the end of the Term, or if the Executive’s employment is
terminated by the Executive for Good Reason following a Change in Control and
before the end of the Term, then the Company shall pay to Executive, subject to
Executive’s compliance with Section 10(g) of this Agreement, the lesser of the
total of Executive’s then current base salary and prorated non-equity incentive
bonus payouts as referenced above through the end of the Term of the Agreement,
or nine months of Executive’s current base salary.

 

(i)  A “Change of Control” shall mean that a “Corporate Transaction” as defined
in the Plan has taken place during the Term.

 

(ii)  A termination by Executive for “Good Reason” shall mean a termination
based on:

 

(A)  the assignment to Executive of different job responsibilities that results
in a substantial decrease in the level of responsibility from those in effect
immediately prior to the Change of Control;

 

(B)  a material reduction by the Company or the surviving company in Executive’s
base pay as in effect immediately prior to the Change of Control;

 

(C)  a material reduction by the Company or the surviving company in total
benefits available to Executive under cash incentive and other employee benefit
plans after the Change of Control compared to the total package of such benefits
as in effect prior to the Change of Control;

 

(D)  the requirement by the Company or the surviving company that Executive be
based more than 50 miles from where Executive’s office is located immediately
prior to the Change of Control, except for required travel on company business
to an extent substantially consistent with the business travel obligations which
Executive undertook on behalf of the Company prior to the Change of Control; or

 

(E) the failure by the Company to obtain from any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor”) the
assent to this Agreement contemplated by Section 13(g) hereof.

 

(d)                                 If Executive’s employment with the Company
is terminated effective prior to the expiration of the Term by reason of
Executive’s death or Disability, the Company shall pay to Executive or
Executive’s beneficiary or estate, as the case may be, Executive’s then-current
base salary through the Termination Date, any earned and unpaid quarterly
non-equity incentive bonus for the fiscal quarter preceding the fiscal quarter
in which the Termination Date occurs and a pro-rated portion of any quarterly
and annual non-equity incentive bonus for the fiscal quarter in which the
Termination Date occurs (provided that any applicable performance measures are
achieved), based on the number of days during such fiscal quarter that Executive
was employed by the Company, payable in the same manner and at the

 

5

--------------------------------------------------------------------------------


 

same time that Incentive Bonus payments are made to current employees of the
Company but in no event no later than March 15th of the year following the
calendar year in which the Termination Date occurs.

 

(e)                                  “Cause” hereunder shall mean:

 

(i)   gross negligence or willful misconduct in connection with the performance
of duties;

 

(ii)   conviction of a criminal offense (other than minor traffic offenses) that
is, or may reasonably be expected to be, injurious to the Company, its business,
reputation, prospects, or otherwise;

 

(iii)  material breach of any term of any agreement between the Executive and
the Company, including any employment, consulting or other services,
confidentiality, intellectual property, non-competition or non-disparagement
agreement;

 

(iv)    acts or omissions involving willful or intentional malfeasance or
misconduct that is, or may reasonably be expected to be, injurious to the
Company, its business, reputation, prospects, or otherwise; or

 

(v)    commission of any act of fraud or embezzlement against the Company.

 

(f)                                   “Disability” hereunder shall have the same
meaning as contained in the Company’s Plan.

 

(g)                                  Notwithstanding any other provision hereof,
the Company shall not be obligated to make any payments under Section 10 of this
Agreement unless Executive has signed a full release of claims against the
Company, in a form and scope to be prescribed by the Company, all applicable
consideration periods and rescission periods provided by law shall have expired,
and Executive is in strict compliance with the terms of this Agreement and any
other agreements between the Executive and the Company as of the dates of the
payments.  Within five business days of the Termination Date, the Employer shall
deliver to the Executive the release for the Executive to execute.  The
Executive will forfeit all rights to accelerated vesting in equity pursuant to
Section 4(b) and to the payments provided pursuant to Section 10(b)(ii) and
(iii) unless the Executive executes and delivers to the Company the release
within 30 days of delivery of the release by the Company to the Executive and
such release has become irrevocable by virtue of the expiration of the
revocation period without the release having been revoked (the first such date,
the “Release Effective Date”).   The Company shall have no obligation to provide
the payments pursuant to Section 10(b)(ii) and (iii) prior to the Release
Effective Date.  Payments will commence with the next regular payroll date that
occurs more than three business days after the Release Effective Date, with any
payment that would have been made but for the Release Effective Date not having
occurred being made at that time, provided, however, that if the length of the
five business day release delivery date, plus the 30 day or any other applicable
review period, plus any revocation period, each as described above or in the
release described above, begins in one taxable year and ends in the next taxable
year, the Release Effective Date will not occur until the next taxable year.

 

(h)                                 To the extent the Executive would be subject
to the additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)(“Section 409A”), as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such tax and preserve to the maximum extent possible the original
intent and economic benefit to the Executive and the Company, and the parties
shall promptly execute any amendment reasonably necessary to implement this
Section 10(h).

 

6

--------------------------------------------------------------------------------


 

(i) For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance shall be treated as a right to receive a series of separate and
distinct payments.

 

(ii) The Executive will be deemed to have a Termination Date for purposes of
determining the timing of any payments or benefits hereunder that are classified
as deferred compensation only upon a “separation from service” within the
meaning of Section 409A.

 

(iii) Notwithstanding any other provision hereof, to the extent the Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
and the final regulations promulgated thereunder, and any portion of Executive’s
severance pay is not exempt from Section 409A of the Internal Revenue Code, but
would otherwise be payable within the first six (6) months following the date of
the Executive’s date of termination, such severance pay will not be paid to the
Executive until the first payroll date of the seventh (7th) month following the
date of termination.

 

(iv) (A) Any amount that the Executive is entitled to be reimbursed under this
Agreement will be reimbursed to the Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

 

(v) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

11.                               Return of Property. Upon termination of
Executive’s employment with the Company, Executive shall deliver promptly to the
Company all records, files, manuals, books, forms, documents, letters,
memoranda, data, customer lists, tables, photographs, video tapes, audio tapes,
computer disks and other computer storage media, and copies thereof, that are
the property of the Company, or that relate in any way to the business,
products, services, personnel, customers, prospective customers, suppliers,
practices, or techniques of the Company, and all other property of the Company
(such as, for example, computers, cellular telephones, pagers, credit cards, and
keys), whether or not containing Confidential Information, that are in
Executive’s possession or under Executive’s control.

 

12.                               Remedies.  Executive acknowledges that it
would be difficult to fully compensate the Company for monetary damages
resulting from any breach by Executive of the provisions of Sections 6, 7, 8,
and 11 hereof. Accordingly, in the event of any actual or threatened breach of
any such provisions, the Company shall, in addition to any other remedies it may
have, be entitled to injunctive and other equitable relief to enforce such
provisions, and such relief may be granted without the necessity of proving
actual monetary damages. Any such action shall only be brought in a court of
competent jurisdiction in the Commonwealth of Kentucky, and the parties consent
to the jurisdiction, venue and convenience of such courts.

 

13.                               Miscellaneous.

 

(a)                                 Governing Law. This Agreement shall be
governed by, subject to, and construed in accordance with the laws of the
Commonwealth of Kentucky without regard to conflict of law principles.

 

(b)                                 Dispute Resolution. The parties agree that
to the extent permitted by law, any dispute arising between Executive and
Company, including whether any provision of this Agreement has been

 

7

--------------------------------------------------------------------------------


 

breached, shall be resolved through confidential mediation or confidential
binding arbitration. Any such dispute shall initially be submitted for
resolution to a neutral mediator, mutually selected by the parties. If such
dispute is not resolved to the satisfaction of the parties, or the parties
cannot agree upon a mediator, then it shall be submitted for resolution by a
neutral arbitrator, to be mutually selected by the parties from a list provided
by the American Arbitration Association, with such resolution to be made
pursuant to that organization’s then-current Employment (or other applicable)
Arbitration Rules and Mediation Procedures. The parties agree that Company shall
bear the costs of any mediation or arbitration arising under this Agreement,
although each party shall be responsible for its own attorneys’ fees.  The
parties agree to keep confidential both the fact that any mediation/arbitration
has or will take place between them, all facts related thereto, and any
resolution thereunder. Any resolution reached via mediation or award of an
arbitrator shall be final and binding on the parties.

 

(c)                              Entire Agreement.  This Agreement contains the
entire agreement of the parties relating to Executive’s employment with the
Company and supersedes all prior agreements and understandings with respect to
such subject matter, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein.

 

(d)                                 No Violation of Other Agreements.  Executive
hereby represents and agrees that neither (i) Executive’s entering into this
Agreement, (ii) Executive’s employment with the Company, nor (iii) Executive’s
carrying out the provisions of this Agreement, will violate any other agreement
(oral, written or other) to which Executive is a party or by which Executive is
bound.

 

(e)                                  Amendments. No amendment or modification of
this Agreement shall be deemed effective unless made in writing and signed by
the parties hereto.

 

(f)                                   No Waiver.  No term or condition of this
Agreement shall be deemed to have been waived, except by a statement in writing
signed by the party against whom enforcement of the waiver is sought. Any
written waiver shall not be deemed a continuing waiver unless specifically
stated, shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

(g)                                  Assignment.  This Agreement shall not be
assignable, in whole or in part, by either party without the prior written
consent of the other party, except that the Company may, without the consent of
Executive, assign its rights and obligations under this Agreement (i) to any
entity with which the Company may merge or consolidate, or (ii) to any
corporation or other person or business entity to which the Company may sell or
transfer all or substantially all of its assets. Upon Executive’s written
request, the Company will seek to have any Successor by agreement assent to the
fulfillment by the Company of its obligations under this Agreement. After any
assignment by the Company pursuant to this Section 13(g), the Company shall be
discharged from all further liability hereunder and such assignee shall
thereafter be deemed to be the “Company” for purposes of all terms and
conditions of this Agreement.

 

(h)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, and such counterparts executed and
delivered, each as an original, shall constitute but one and the same
instrument.

 

(i)                                     Severability.  To the extent that any
portion of any provision of this Agreement shall be invalid or unenforceable, it
shall be considered deleted herefrom and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect.

 

(j)                                    Survival.  The terms and conditions set
forth in Sections 6, 7, 8, 9, 11, 12, and 13 of this Agreement, and any other
provision that continues by its terms, shall survive expiration of the Term or
termination of Executive’s employment for any reason.

 

8

--------------------------------------------------------------------------------


 

(k)                                 Captions and Headings. The captions and
paragraph headings used in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement or any
of the provisions hereof.

 

(l)                                     Notices. Any notice required or
permitted to be given under this Agreement shall be sufficient if in writing and
either delivered in person or sent by first class certified or registered mail,
postage prepaid, if to the Company, to the Chief Executive Officer at the
Company’s principal place of business, and if to Executive, at Executive’s home
address most recently filed with the Company, or to such other address or
addresses as either party shall have designated in writing to the other party
hereto.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
this 7th day of October, 2013.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Tony Thompson

 

 

 

 

Title:

President, COO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robert C. Kraut

 

(name)

 

9

--------------------------------------------------------------------------------